Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endoh (US 20120037314).
As to claim 1, Endoh discloses a process chamber comprising:
A chamber body (figure 1: chamber 11 with unlabeled sidewalls);
A substrate support in the chamber body (figure 1: substrate ‘W’ with underlying support);
A lid assembly located over the chamber body and defining a processing volume with the chamber body (figure 1: unlabeled lid [containing ‘lid’ electrode 39]);
The lid comprising:
A faceplate (figure 1: top wall/lid at numeral 11);
An electrode between the faceplate and the chamber body (figure 1: electrode 44 between lid and underlying wall structure);
An insulating member positioned radially inward from the electrode between the electrode and processing volume, and between the faceplate and chamber body (figure 1: insulating structure 43 [shield]; paragraph 49: yttria shield).

As to claim 5, Endoh discloses the insulating member is coupled to the faceplate (figure 1: shield 43 [insulating member] connected to unlabeled lid structure).
As to claim 6, Endoh discloses the insulating member comprises ceramic (paragraph 49: yttria [ceramic material]).
As to claim 7, Endoh discloses the insulating member comprises a continuous ring (paragraph 5: cylindrical chamber; figure 1: shield 43 surrounding entire cross section).

As to claim 9, Endoh discloses a lid assembly comprising:
A faceplate (figure 1: top wall/lid at numeral 11);
An electrode between the faceplate and the chamber body (figure 1: electrode 44 between lid and underlying wall structure);
An insulating member positioned radially inward from the electrode between the electrode and processing volume, and between the faceplate and chamber body (figure 1: insulating structure 43 [shield]; paragraph 49: yttria shield).
As to claim 14, Endoh discloses the insulating member comprises ceramic (paragraph 49: yttria [ceramic material]).
As to claim 15, Endoh discloses the insulating member comprises a continuous ring (paragraph 5: cylindrical chamber; figure 1: shield 43 surrounding entire cross section).

As to claim 17, Endoh discloses a process chamber comprising:
A chamber body (figure 1: chamber 11 with unlabeled sidewalls);
A substrate support in the chamber body comprising an electrode (figure 1: substrate ‘W’ with underlying support susceptor 12 with power source 20);
A lid assembly located over the chamber body and defining a processing volume with the chamber body (figure 1: unlabeled lid [containing ‘lid’ electrode 39]);
The lid comprising:
A faceplate (figure 1: top wall/lid at numeral 11);
A second electrode between the faceplate and the chamber body (figure 1: electrode 44 between lid and underlying wall structure);
An insulating member positioned radially inward from the electrode between the electrode and processing volume, and between the faceplate and chamber body (figure 1: insulating structure 43 [shield]; paragraph 49: yttria shield).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh.
As to claims 8, 16 and 19, Endoh discloses an insulating member, as discussed above, but does not explicitly disclose its thickness.  
Endoh does disclose that the thickness directly affects the potential obtained from the electrode.  Endoh also discloses the thickness of the insulating member may be variable (figure 5: higher to lower thickness along vertical axis of chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness value of the insulating member is a result effective variable.  Routine optimization of result effective values is generally within the purview of one of ordinary skill in the art (see MPEP 2144.05 II (A-B)).  And therefore use of values including 1-7mm would be within the purview of one of ordinary skill in the art to determine the necessary thickness to obtain the desired processing conditions within the chamber of Endoh.



Claims 2-3, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Endo, as applied to claims 1, 9 and 17 above, and further in view of Ayoub (US 20160017494).
As to claims 2 and 10, Endo discloses an electrode between a lid and chamber body portion, the electrode ‘encased’ within an insulating material (figure 1: electrode 44 in insulator shield 43), with a portion of the insulating shield above and between the lid and chamber body, but is silent as to a separate component ring, separate from the ‘insulating member’ as discussed above.
Ayoub discloses a processing apparatus in which a lid and chamber body enclose a processing space containing a substrate support (figure 1: lid 118, chamber body 102, and substrate support 108).  Ayoub also discloses an electrode attached to the lid, the electrode having an insulating ceramic ring to isolate the lid from the electrode (figure 1: ring 122; paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ceramic ring, as disclosed by Ayoub, in the system of Endoh, because this ensures isolation of the chamber components from the electrode.
As to claims 3, 11 and 18, Endoh discloses an insulating member surrounding the electrode (figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating member of Endoh, when combined with Ayoub, would be between the ring and chamber body of Ayoub as to also surround the electrode of Ayoub (figure 1).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh in view of Ayoub as applied to claim 11 above, and further in view of Lee (US 8980049).
As to claim 12, Endoh in view of Ayoub discloses an electrode, insulating member, and insulating ring as discussed above, but are silent as to a gap between the insulating member and electrode/ring.
Lee discloses a plasma processing apparatus including a lid, chamber body, substrate support and electrode adjacent the lid structure (figure 1: lid at injector 710, substrate support 511, and electrode 400).  Lee also discloses an insulator radially inward from the electrode, and spaced from the electrode by a gap to generate plasma within the chamber from the electrode (figure 1: shield 200 inward from electrode 400; col 9 line 64 to col 10 line 7: insulating shield 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separated insulating shield/member, as disclosed by Lee, in the system of Endoh and Ayoub, because this allows for transmitting high frequency energy to generate plasma (Lee at col 9 line 64 to col 10 line 7: insulating shield 200).

As to claim 13, Lee discloses a gap, but is silent as to its size.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gap size between the electrode source and of the insulating member is a result effective variable as Lee discloses the electrode generates plasma by transmitting energy beyond the insulating member.  Routine optimization of result effective values is generally within the purview of one of ordinary skill in the art (see MPEP 2144.05 II (A-B)).  And therefore use of values including gaps over 1mm would be within the purview of one of ordinary skill in the art to determine the necessary gap to obtain the desired processing conditions within the chamber of Lee.


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh, as applied to claims 1 and 17 above, and further in view of Kawakami (US 20080180357).
As to claims 4 and 20, Endoh discloses an electrode with isolator, as discussed above, but is silent as to a separated chamber body liner.
Kawakami discloses a processing chamber containing a lid structure, electrode, electrode isolators, chamber body and substrate support (figure 1: substrate support with chamber walls 1, lid structure 7-9, electrode 26; figure 8: electrode 26 with isolator ring 27).  Kawakami also discloses a chamber body liner comprising a plasma resistant protective film to protect the chamber walls from the processing conditions (figure 1 and 8: insulating liner film 31; paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chamber liner, as disclosed by Kawakami, in the system of Endoh, because this allows for protection of the walls from plasma.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794